Citation Nr: 1031796	
Decision Date: 08/24/10    Archive Date: 09/01/10

DOCKET NO.  01-06 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).

2.  From August 28, 1999, to November 17, 2008, entitlement to an 
increased rating for a shrapnel fragment wound of the left thigh, 
Muscle Groups XIV and XV, evaluated as 10 percent disabling.

3.  Since November 18, 2008, entitlement to an increased rating 
for a shrapnel fragment wound of the left thigh, Muscle Groups 
XIV and XV, currently evaluated as 20 percent disabling.

4.  Entitlement to an initial separate rating in excess of 10 
percent for sensory neuropathy of the peroneal nerve affecting 
the left thigh area.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1950 to July 1952, 
and was awarded the Purple Heart and Silver Star.

The Veteran's claims come before the Board of Veterans' Appeals 
(Board) on appeal from January 2001 and November 2004 rating 
decisions of the Department of Veterans Affairs' (VA) Regional 
Office (RO) in Montgomery, Alabama, that denied the benefits 
sought on appeal.

The Veteran filed a notice of disagreement (NOD) in December 2001 
with the RO's October 2001 assignment of August 28, 2000, as an 
effective date for the grant of service connection for 
posttraumatic stress disorder (PTSD).  As such, an August 2008 
remand was issued for a statement of the case (SOC) for an 
earlier effective date for the grant of service connection for 
PTSD.  The SOC was issued in October 2009.  The Veteran was 
informed that he had 60 days from the issuance of the SOC to 
appeal the claim.  In a substantive appeal (on VA Form 9) of the 
same month, the Veteran stated that the issue of an effective 
date earlier than August 28, 2000 for the grant of service 
connection for PTSD was a non issue to him.  He stated that he 
never appealed that issue, only the issue of an increase rating 
for PTSD.  The issue of an initial increased rating for PTSD was 
denied in an August 2008 Board decision.  Therefore, any further 
request for an increased rating for PTSD is referred to the RO.  
Since the Veteran states he did not appeal an effective date 
claim for PTSD, there is no substantive appeal to that issue and 
the appeal has not been advanced.  Therefore, it is not reflected 
on the title page.

In August 2008 and in February 2010 the Board remanded the 
matters for additional development.  That development having been 
completed, the claims have been returned to the Board and are now 
ready for appellate disposition.
In the February 2010 Board decision, the Board granted 10 percent 
ratings for scars of the left cheek and left wrist due to 
shrapnel fragment wounds.  Additionally, in an April 2010 rating 
decision, the Appeals Management Center (AMC) granted a separate 
10 percent rating for sensory neuropathy of the peroneal nerve 
affecting the left thigh area.  There is no indication that the 
Veteran appealed the February 2010 Board decision, however, the 
Board will assume jurisdiction over the appropriateness of the 
rating assigned for the Veteran's peroneal nerve disability.  

The AMC has since considered additional evidence during the 
pendency of this appeal and issued another rating decision in 
April 2010 increasing the rating for the shrapnel fragment wound 
of the left thigh to 20 percent, retroactively effective from 
November 18, 2008, the date of a VA compensation examination that 
reflected findings sufficient to establish entitlement to a 
higher evaluation.  The Veteran has continued to appeal, 
requesting an even higher rating.  See AB v. Brown, 6 Vet. App. 
35, 38-39 (1993) (indicating the Veteran is presumed to be 
seeking the highest possible rating unless he expressly indicates 
otherwise).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Since August 28, 1999 (one year before the Veteran filed his 
increased rating claim), Muscle Groups (MGs) XIV and XV of the 
Veteran's left thigh have each been manifested by a moderately 
severe, through and through, wound.  

2.  The Veteran's sensory neuropathy of the peroneal nerve 
affecting the left thigh area is manifested by no more than mild 
sensory-motor peripheral polyneuropathy of the lower extremity, 
which is consistent with a finding of mild incomplete paralysis.

3.  The Veteran is unemployable by reason of his service-
connected disabilities.


CONCLUSIONS OF LAW

1.  Since August 28, 1999, the criteria are met for a 40 percent 
rating, but no greater, for the Veteran's shrapnel fragment wound 
(SFW) of the left thigh, MGs XIV and XV.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.14, 4.21, 4.40, 4.55, 
4.56, 4.73, Diagnostic Codes (DCs) 5314, 5315 (2009).

2.  The criteria for a rating in excess of 10 percent for sensory 
neuropathy of the peroneal nerve affecting the left thigh area 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1-4.7, 4.124a, Diagnostic Code 8521 (2009).

3.  The schedular criteria for a TDIU have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 3.340, 
3.341, 4.15, 4.16, 4.18, 4.19 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the duty 
to assist, and imposed on VA certain notification requirements.  
Without deciding whether the notice and development requirements 
of VCAA have been satisfied in the present case, it is the 
Board's conclusion that the new law does not preclude the Board 
from adjudicating the Veteran's claims.  This is so because the 
Board is taking action favorable to the Veteran by granting the 
Veteran's claims in full; a decision at this point poses no risk 
of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. 
App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Increased Rating Claims

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment of 
earning capacity in civil occupations.  See 38 U.S.C.A. § 1155.  
Separate diagnostic codes identify the various disabilities.  The 
assignment of a particular DC is dependent on the facts of a 
particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One DC may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  In reviewing 
the claim for a higher rating, the Board must consider which DC 
or codes are most appropriate for application in the Veteran's 
case and provide an explanation for the conclusion.  See Tedeschi 
v. Brown, 7 Vet. App. 411, 414 (1995).

The Board observes that an unappealed rating decision of June 
1953 granted service connection for the Veteran's SFW of the left 
thigh.  While the Veteran's entire history is reviewed when 
making a disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in the 
disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).

From August 28, 1999, to November 17, 2008, the Veteran is in 
receipt of a 10 percent evaluation for the SFW of the left thigh 
under DCs 5314 and 5315. 
Since November 18, 2008, the Veteran is in receipt of a 20 
percent evaluation for the SFW of the left thigh under DCs 5314 
and 5315.  Additionally, the November 2008 VA examiner also 
determined that the Veteran has damage to MG XIII.  Therefore, 
the Board will also discuss DC 5313.  38 C.F.R. § 4.73.  

New criteria for rating muscles injuries became effective on July 
3, 1997.  The Veteran's claims were received in August 2000.  
Therefore, only the new criteria apply to the Veteran's claims.

VA regulations provide principles of combined ratings for muscle 
injuries, including that a muscle injury rating will not be 
combined with a peripheral nerve paralysis rating of the same 
body part, unless the injuries affect entirely different 
functions.  38 C.F.R. § 4.55(a).  For rating purposes, the 
skeletal muscles of the body are divided into 23 MGs in 5 
anatomical regions: 6 MGs for the shoulder girdle and arm (DCs 
5301 through 5306); 3 MGs for the forearm and hand (DCs 5307 
through 5309); 3 MGs for the foot and leg (DCs 5310 through 
5312); 6 MGs for the pelvic girdle and thigh (DCs 5313 through 
5318); and 5 MGs for the torso and neck (DCs 5319 through 5323).  
38 C.F.R. § 4.55(b).

DC 5313 is applicable to MG XIII, which is the posterior thigh 
MG.  The functions of this MG are: extension of the hip and 
flexion of the knee; outward and inward rotation of the flexed 
knee; and, acting with rectus femoris and Sartorius (MG XIV, 1, 
2) synchronizing simultaneous flexion of the hip and knee and 
extension of the hip and knee by belt-over-pulley action at the 
knee joint.  The involved muscles include: the biceps femoris; 
semimembranosus; and, semitendinosus.  Under DC 5313, a moderate 
disability warrants a 10 percent rating.  A moderately severe 
disability warrants a 30 percent rating.  A severe disability 
warrants a 40 percent rating.  A 30 percent rating is the maximum 
schedular rating available under DC 5313.  38 C.F.R. § 4.73.

DC 5314 is applicable to MG XIV, which is the anterior thigh MG.  
The functions of this MG are: extension of the knee; simultaneous 
flexion of hip and flexion of the knee; tension of fascia lata 
and iliotibial (Massiat's) band, acting with MG XVII in postural 
support of the body; and, acting with hamstrings in synchronizing 
hip and knee.  The involved muscles include: the Sartorius; the 
rectus femoris; the vastus externus; the vastus intermedius; the 
vastus internus; and, the tensor vaginae femoris.  Under DC 5314, 
a moderate disability warrants a 10 percent rating.  A moderately 
severe disability warrants a 30 percent rating.  A severe 
disability warrants a 40 percent rating.  A 40 percent rating is 
the maximum schedular rating available under DC 5314.  38 C.F.R. 
§ 4.73.

DC 5315 pertains to MG XV, which is the mesial thigh MG.  The 
functions of this MG are: adduction of the hip; flexion of the 
hip; and, flexion of the knee.  The involved muscles include: the 
adductor longus; the adductor brevis; the adductor magnus; and, 
the gracilis.  Under DC 5313, a moderate disability warrants a 10 
percent rating.  A moderately severe disability warrants a 20 
percent rating.  A severe disability warrants a 30 percent 
rating.  A 30 percent rating is the maximum schedular rating 
available under DC 5315.  38 C.F.R. § 4.73.

A moderate disability of the muscles may result from a through 
and through wound, or deep penetrating wounds of relatively short 
track by single bullet or small shell or shrapnel fragment.  The 
absence of the explosive effect of high velocity missile or of 
the residuals of debridement or of prolonged infection is also 
considered moderate.  The history of the disability should be 
considered, including service department records or other 
sufficient evidence of hospitalization in service for treatment 
of the wound.  Records in the file of consistent complaints on 
record from the first examination forward of one or more of the 
cardinal symptoms of muscle wounds, particularly fatigue and 
fatigue-pain after moderate use, and an effect on the particular 
functions controlled by the injured muscles should be noted.  
Objective evidence of a moderate disability includes entrance and 
(if present) exit scars which are linear or relatively small and 
so situated as to indicate relatively short track of missile 
through muscle tissue, signs of moderate loss of deep fascia or 
muscle substance or impairment of muscle tonus, and of definite 
weakness or fatigue in comparative tests.  38 C.F.R. § 4.56(b).

A moderately severe disability of the muscles may result from a 
through and through wound or a deep penetrating wound by high 
velocity missile of small size or large missile of low velocity, 
with debridement or with prolonged infection or with sloughing of 
soft parts, intermuscular cicatrization.  The history of the 
disability should be considered including service department 
record or other sufficient evidence showing hospitalization for a 
prolonged period in service for treatment of wound of severe 
grade.  Record in the file of consistent complaint of cardinal 
symptoms of muscle wounds should also be noted.  Evidence of 
unemployability because of inability to maintain work 
requirements is to be considered, if found to be present.  
Objective evidence of a moderately severe disability includes 
entrance and (if present) exit scars relatively large and so 
situated as to indicate track of missile through important muscle 
groups.  Indications on palpation of moderate loss of deep 
fascia, or moderate loss of muscle substance or moderate loss of 
normal firm resistance of muscles compared with sound side.  
Tests of strength and endurance of muscle groups involved 
(compared with sound side) give positive evidence of marked or 
moderately severe loss.  38 C.F.R. § 4.56(c).

A severe muscle disability usually results from a through and 
through wound, or deep penetrating wounds as a result of high 
velocity missiles, or large or multiple low velocity missiles, or 
shattering bone fracture with extensive debridement, or sloughing 
of soft parts, or intermuscular binding and cicatrization.  
Ordinarily, this results in extensive ragged, depressed and 
adherent scars of the skin so situated as to indicate wide damage 
to muscle groups in the track of the missile(s).  Palpation 
should indicate moderate or extensive loss of deep fascia or of 
muscle substance.  Affected muscles do not swell and harden 
normally during contraction.  38 C.F.R. 
§ 4.56(d).

The general regulations governing the evaluation of muscles 
disabilities further provide that a through and through injury 
with muscle damage shall be evaluated as no less than a moderate 
injury for each muscle group affected.  38 C.F.R. § 4.56(b).

The corresponding level of severity of a service-connected muscle 
injury is determined to a significant extent by the presence or 
absence of cardinal signs and symptoms of muscle disability, 
which consist of loss of power, lowered threshold of fatigue, 
weakness, pain, impairment of coordination and uncertainty of 
movement.  38 C.F.R. § 4.56(c).

The criteria of 38 C.F.R. § 4.56 are only guidelines for 
evaluating muscle injuries from gunshot wounds or other trauma, 
and the criteria are to be considered with all factors in the 
individual case.  Robertson v. Brown, 5 Vet. App. 70 (1993).

The Veteran's service treatment records (STRs) reflect that, in 
October 1951, the Veteran sustained a through and through SFW to 
his left cheek, left hip, left wrist, and left thigh.  There was 
no artery or nerve involvement.  The left thigh was sutured 
before healing.  The Veteran had two superficial, clean, 
granulating wounds on his thigh.  One was located on the mid-
portion of the anterior surface of the left thigh, and the other 
was located on the lateral surface, transverse, of the left upper 
thigh.  The Veteran had 9 metallic foreign bodies (MFB) in his 
left thigh, hip, and knee.  The left thigh, hip, and knee 
appeared intact.  The Veteran was hospitalized for two months, 
during which he received physical therapy.  Following the two 
months, the Veteran had full range of motion and strength in his 
left thigh.  The Veteran indicated at his November 2008 and March 
2010 VA compensation examinations that he was unable to resume 
his military duty following this injury.

Following a physical examination of the Veteran and a review of 
the claims file, the March 2010 VA examiner determined that the 
service-connected SFW of the left thigh does not involve MG XIII.  
Thus, the Board initially finds that since the evidence is 
against the existence of any injury to MG XIII, there is 
therefore no basis to assign a higher rating based on damage to 
this.  38 C.F.R. § 4.73.

Based on the evidence of record, the Board finds that the Veteran 
has a moderately severe disability of both MG XIV and MG XV.  The 
evidence shows that the Veteran sustained two wounds, one through 
each of these MGs.  Hence, there was a through and through wound 
of MGs XIV and XV.  The March 2010 VA examiner confirmed that 
there was debridement of the left thigh following the initial 
injury.  Moreover, several small foreign bodies have been 
confirmed by X-rays in the Veteran's left thigh.  The STRs 
document that the Veteran was hospitalized for two months for 
treatment of this injury.  Furthermore, post-service, the Veteran 
has been continuously complaining of pain, numbness, and 
tenderness in his left leg, as documented in VA compensation 
examinations and VA outpatient treatment records.  The March 2010 
VA examiner indicated that the Veteran had tissue loss of both 
MGs XIV and XV.  The Veteran's muscle strength of MGs XIV and XV 
was 3 at this examination.  Both the November 2008 and March 2010 
VA examiners determined that the Veteran's left thigh disability 
had significant effects on his occupation.  The March 2010 VA 
examiner also determined that the Veteran would require a 
moderate amount of assistance to perform his activities of daily 
living due to his muscle weakness wound.  Therefore, the Board 
finds that the Veteran has had a moderately severe disability of 
both MG XIV and MG XV, since August 28, 1999 (one year prior to 
the date the Veteran filed his increased rating claim).  

As previously mentioned, DC 5314 pertains to MG XIV, which 
warrants a 30 percent rating for a moderately severe disability.  
DC 5315 pertains to MG XV, which warrants a 20 percent rating for 
a moderately severe disability.  38 C.F.R. § 4.73.  MGs XIV and 
XV are in the same anatomical region (i.e., the thigh).  Both MGs 
act on more than one joint - namely, the hip joint and the knee 
joint.  For compensable MG injuries which are in the same 
anatomical region but do not act on the same joint, the 
evaluation for the most severely injured MG will be increased by 
one level and used as the combined evaluation for the affected 
MGs.  38 C.F.R. 
§ 4.55(e).  This means that the Veteran is entitled to a single 
rating for muscle impairment in the thigh, based upon the most 
severely injured MG.  In this case, the highest disability rating 
for which the Veteran is eligible falls under DC 5314, which 
pertains to impairment of Muscle Group XIV.  The Veteran is 
entitled to a 30 percent rating under DC 5314 for a moderately 
severe disability.  As he is not entitled to a higher disability 
rating under any other DC, the Board concludes that MG XIV is his 
most severely injured MG in the anatomic region of the thigh.  
Thus, in this case, the 30 percent rating under DC 5314 will be 
increased by one level to 40 percent, and used as the combined 
evaluation for all the affected MGs in the anatomic region of the 
thigh.  Id.

The Veteran is not entitled to rating higher than 40 percent, 
since 40 percent rating is the maximum schedular rating available 
under DC 5314.  38 C.F.R. § 4.73.

The assignment of the 40 percent rating does not violate the 
amputation rule.  38 C.F.R. § 4.68 (2009).   An amputation at the 
upper third of the thigh, one-third of the distance from the 
perineum to the knee, warrants a rating of 80 percent.  38 C.F.R. 
§ 4.71a, DC 5161.  The Veteran's combined disability rating for 
his left thigh disability, including the ratings for his muscles, 
scars, arthritis, and neurological impairment, is 70 percent.  
38 C.F.R. § 4.25 (2009).  Therefore, the Veteran's combined 
rating for his SFW to the left thigh does not exceed the 80 
percent rating for amputation at the elective level, were 
amputation to be performed.    

The Board notes that 38 C.F.R. §§ 4.40 and 4.45 are not 
applicable because DCs 5314 and 5315 do not contemplate 
limitation of motion based upon a joint abnormality (as opposed 
to limitation of motion based upon a muscle injury).  See Johnson 
v. Brown, 9 Vet. App. 7 (1996); see also DeLuca v. Brown, 8 Vet. 
App. 202 (1995); VAOPGCPREC 9-98 (August 1998).  Moreover, 
symptoms such as weakness, loss of power, fatigue-pain, etc., are 
specifically contemplated by DCs 5314 and 5315. See 38 C.F.R. § 
4.56(c).

Additionally, in the February 2010 Board decision, the Board 
granted separate 10 percent ratings for scars of the left cheek 
and left wrist due to shrapnel fragment wounds.  Additionally, in 
an April 2010 rating decision, the AMC granted a separate 10 
percent rating for sensory neuropathy of the peroneal nerve 
affecting the left thigh area.  While the Veteran did not appeal 
the Board decision with respect to the scars, as noted earlier, 
the Board does find that it has jurisdiction to review the 10 
percent rating assigned for the Veteran's peroneal nerve 
disability.  However, the Board finds that examination findings 
of mild sensory-motor peripheral polyneuropathy of the lower 
extremity are not consistent with more than a finding of mild 
incomplete paralysis.  Numbness was noted on the lateral aspect 
of the thigh itself, but anesthesia was not noted over the dorsum 
of the left foot and toes, nor was there foot droop, toe droop, 
inability to doriflex the foot or extend the toes, or adversely 
affected abduction/adduction.  See 38 C.F.R. § 4.124a, Diagnostic 
Code 8521 (2009).

Similarly, the Veteran is already service-connected for 
degenerative changes of his bilateral hips and left knee due to 
his SFW of the left thigh, and therefore the Board cannot assign 
a separate rating for arthritis or limitation of motion of the 
affected joints.  38 C.F.R. § 4.14, 4.71a, DCs 5251, 5252, 5253, 
5255, 5257 5260, 5261 (2009).  

Under these circumstances, the overall evidence does meet the 
criteria for an increased disability rating of 40 percent for the 
SFW of the left thigh under 38 C.F.R. § 4.73, since August 28, 
1999.  Throughout the appeal period, the Veteran's level of 
disability has most nearly approximated that contemplated by a 40 
percent evaluation.  For all of these reasons, the Veteran's 
claims must be granted.

Extraschedular Consideration for the Increased Rating Claims

The Court has clarified the analytical steps necessary to 
determine whether referral for extra-schedular consideration is 
warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, 
the RO must determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluation for the service-connected disability is inadequate.  
Second, if the schedular evaluation does not contemplate the 
Veteran's level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the Veteran's 
exceptional disability picture exhibits other related factors 
such as those provided by the regulation as "governing norms".  
Third, if the rating schedule is inadequate to evaluate the 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extra-schedular rating under 38 
C.F.R. § 3.321(b)(1).

Here, there is no doubting the Veteran's symptoms cause 
impairment in his occupational functioning and capacity.  But the 
extent of his impairment is adequately contemplated by the rating 
criteria, which reasonably describe the effects of his 
disability.  According to 38 C.F.R. § 4.1, generally, the degrees 
of disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability.  Indeed, as the Court reiterated in 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), the disability 
rating, itself, is recognition that industrial capabilities are 
impaired.

There is no evidence of exceptional or unusual circumstances, 
such as frequent hospitalization, suggesting the Veteran is not 
adequately compensated by the regular rating schedule.  All of 
the evaluation and treatment he has received for his left thigh 
disability has been on an outpatient basis, not as an inpatient.  
During his recent March 2010 VA compensation examination, the 
Veteran stated that his left thigh limited his occupational and 
daily activities.  However, the Veteran's feeding, bathing, 
dressing, toileting, and grooming were not affected or at most 
were mildly affected by his left thigh disability.  Additionally, 
the Veteran's chores were only moderately affected.  This level 
of occupational and other impairment in his daily living is 
contemplated by the schedular rating he already has.  So extra-
schedular consideration is not warranted in this circumstance 
solely as a result of the Veteran's left thigh disability.  See 
Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 
9 Vet. App. 88, 96 (1996); and Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

TDIU

The Veteran may be awarded a TDIU upon a showing that he is 
unable to secure or follow a substantially gainful occupation due 
solely to impairment resulting from his service-connected 
disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 
4.15, 4.16.  Consideration may be given to his level of 
education, special training, and previous work experience in 
making this determination, but not to his age or impairment 
caused by disabilities that are not service connected.  
See 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19.

To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100-percent 
disabling; or (2) that the Veteran is unable to secure or follow 
a substantially gainful occupation as a result of his service-
connected disabilities and that - if there is only one service-
connected disability, it is rated as at least 60-percent 
disabling, or, if more than one disability, at least one 
disability is rated as at least 40-percent disabling and the 
Veteran has a combined rating of at least 70 percent.  Id.  But 
see, in particular, 38 C.F.R. § 4.16(a).

The Veteran is currently service-connected for the following 
disabilities:  (i) SFW affecting MGs XIV and XV of the left 
thigh, rated as 40-percent disabling; (ii) degenerative changes 
of the right hip, rated as 10-percent disabling; (iii) 
degenerative changes of the left hip, rated as 10-percent 
disabling; (iv) degenerative changes of the left knee, rated as 
10-percent disabling; (v) scarring of the left upper hip and left 
mid-thigh, rated as 10-percent disabling; (vi) PTSD, rated as 10-
percent disabling; (vii) left cheek scars, rated as 10-percent 
disabling; (viii) left wrist scar, rated as 10-percent disabling; 
and, (ix) sensory neuropathy of the left thigh, rated as 10-
percent disabling.  These ratings combine to 70 percent.  
See 38 C.F.R. § 4.25.  The Veteran therefore meets the schedular 
percentage requirements under 38 C.F.R. § 4.16(a).  

The remaining issue then is whether these service-connected 
disabilities prohibit him from obtaining and maintaining 
substantially gainful employment.  38 C.F.R. 
§ 4.16(a).

In this regard, the October 2007 VA examiner determined that the 
Veteran has multiple physical conditions, both service-connected 
and non-service-connected, that impact his ability to be 
gainfully employed and also cause difficulty with the Veteran's 
ambulation.  The October 2007 VA examiner also indicated that the 
Veteran's service-connected SFW of the left thigh, including the 
service-connected degenerative arthritis of the bilateral hips 
and left knee due to his SFW of the left thigh, are at least as 
likely as not responsible for his functional limitations.  The 
November 2008 VA examiner determined that the Veteran's left 
thigh muscle injury has significant effects on his occupation.  
Additionally, at the March 2010 VA compensation examination, the 
VA examiner, following a physical examination of the Veteran, 
determined that the Veteran's service-connected sensory 
neuropathy of the peroneal nerve and his service-connected left 
thigh had significant effects on his occupation.  Specifically, 
the VA examiner stated that these disabilities decrease the 
Veteran's mobility, make it difficult for the Veteran to lift and 
carry objects, cause a lack of stamina, make him weak and 
fatigued, decrease his strength, and cause him pain.  

In addition, while there is one medical opinion of record that 
finds the Veteran unemployable due to a combination of service 
and nonservice-connected disability, the Board finds it 
significant that none of these medical opinions state that the 
Veteran is not unemployable because of his service-connected 
disabilities.  Thus, there is no opinion squarely contradicting 
the positive opinions.  The Board also notes that the Veteran has 
only been previously employed as a carpenter, and thus his 
history of employment does not otherwise make him a realistic 
candidate for sedentary employment.  Consequently, giving the 
Veteran the benefit of the doubt, the Board will further conclude 
that the pertinent evidence is at least in equipoise as to 
whether his service-connected disabilities preclude a 
substantially gainful occupation, and that entitlement to TDIU is 
therefore warranted.  38 C.F.R. 
§ 4.16(a).


ORDER

A higher 40 percent rating is granted for the Veteran's shell 
fragment wound of the left thigh, MGs XIV and XV, retroactively 
effective from August 28, 1999, subject to the laws and 
regulations governing the payment of VA compensation.

A rating in excess of 10 percent for sensory neuropathy of the 
peroneal nerve affecting the left thigh area is denied.  

The claim for a TDIU is granted, subject to the laws and 
regulations governing the payment of VA compensation.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


